Manning, C. J.
There are five grounds taken: 1, that no tran-J script was filed as required; 2, the appeal could have been taken onl-M by petition; 3, the delay for a suspensive appeal had expired ai4B there was no order for a devolutive appeal; 4, the amount in dispute is less than the appealable sum; 5, the transcript is incomplete.
1. The transcript apparently fulfills all legal requirements. Appellee informs us by affidavit that the clerk’s certificate was not signed when he made his motion to dismiss. Appellant informs us in the same way that as soon as he was apprised of the omission, he had it supplied. The appellant should not suffer for the clerk’s negligence.
2. The judgment was signed December 19, 1876. The motion for appeal was made in open court January 2d following, and was, therefore, made at the same term at which the judgment was rendered.
3. The court prescribed the amount of the appeal bond on motion of the appellant, and it was given and filed December 28, the day the motion for appeal was made. The order of appeal was not made until January 2d. The order was in time.
4. The amount in dispute is the value of the usufruct under seizure and not the amount of the judgment to satisfy which the sale of the usufruct is to be made. That value is ostensibly more than $500.
5. If there is any incompleteness of the record, it is not made apparent.

Motion refused.